DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Examiner and Applicant had very different interpretations of the claim limitations.  The Examiner thanks both John Gatz and Marco Coolen for the interview where we were able to discuss what it was that the Applicant was after with their claim language.  As mentioned in the Interview Summary mailed 5/18/2022, the last limitation of claim 1 was the limitation at issue.  Understanding now what Applicant was after, there is a new reference to be applied to the instant claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “a pivot arrangement defining a pivot axis (P), wherein said rotor is pivotably connected, by said pivot arrangement, to said rotor mast (109, 209, 309, 409) for pivoting said two rotor blades (103, 105, 203, 205, 303, 305, 403, 405) simultaneously relative to said rotor mast (109, 209, 309, 409) about said pivot axis (P), characterized in that, said longitudinal direction (L) and a projection of said pivot axis (P) in said virtual plane (V) enclose a constant acute angle (A) in said virtual plane (V).”  The limitation is unclear.  While the Examiner, thanks to the interview, understands what the intention of the limitation is, the limitation would be unclear to anyone else who did not have the benefit of the personal explanation.
	Claims 2-5, 7, 9, and 10 depend upon claim 1 and do not fix its deficiency and are therefore also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perkinson (US 2011/0142627).
Regarding claim 1, Perkinson teaches a rotor assembly (40) comprising:
a rotor mast (42) for rotatable attachment of said rotor assembly to a support structure (Fig 3) for rotation of said rotor assembly relative to said support structure about a rotation axis (Fig 3), 
a rotor having two rotor blades (14a, 14b) extending in a virtual plane (Fig 1a) in a longitudinal direction (Fig 1a), wherein said two rotor blades are arranged to be propelled by air flow (Fig 1a), and 
a pivot arrangement (16, Fig 1a, [0017]) defining a pivot axis (axis at 16), wherein said rotor is pivotably connected, by said pivot arrangement, to said rotor mast for pivoting said two rotor blades simultaneously relative to said rotor mast ([0017]) about said pivot axis, characterized in that, said longitudinal direction and a projection of said pivot axis in said virtual plane (Fig 1a) enclose a constant acute angle in said virtual plane (Fig 1a, [0017]).
Regarding claim 2, Perkinson teaches said pivot axis is substantially perpendicular to said rotation axis (Fig 1a).
Regarding claim 3, Perkinson teaches acute angle is in the range of 10 to 45 degrees (Fig 1a).
Regarding claim 4, Perkinson teaches said two rotor blades are rigidly connected to each other (Figs 1a, 3, 4).
Regarding claim 5, Perkinson teaches said two rotor blades extend, in said longitudinal direction (Fig 1a), into a further virtual plane (Fig 1a) comprising said rotation axis.
Regarding claim 9, Perkinson teaches said two rotor blades are formed as an integral structure (Fig 1a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Perkinson.
Regarding claim 10, Perkinson does not explicitly set forth wherein each of said two rotor blades extends 30 meters in said longitudinal direction.  	
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) MPEP 2144.04 (IV)(A).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Perkinson in view of Clark (US 2009/0160194).
Regarding claim 7, Perkinson teaches a width (Fig 1a) of each of said two rotor blades perpendicular to said longitudinal direction in said virtual plane (Fig 1a)
Belden does not explicitly set forth that a width of each of said two rotor blades perpendicular to said longitudinal direction in said virtual plane declines in dependence of a distance to said rotation axis.
Clark teaches a width (Fig 2) of each of said two rotor blades (10) perpendicular to said longitudinal direction (Fig 2) in said virtual plane (Fig 2) declines in dependence of a distance (Fig 2) to said rotation axis (Fig 2).
The substitution of one known element (the rotor blades declining in width as shown by Clark) for another (the variable width rotor blades of Perkinson) would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since the substitution of the rotor blades with the change in width shown in Clark would have yielded predictable results, namely, an improvement in aerodynamic performance.
Allowable Subject Matter
Claim 6 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745